PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,103
Issue Date: July 14, 2020
Application No. 16/043,403
Filing or 371(c) Date: 24 Jul 2018
Attorney Docket No. 18-190-IH-U
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 21, 2021 under 37 CFR 1.182, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The Office will not issue duplicate Letters Patent where there is a discrepancy in the correspondence address.  The Office mail all correspondences to the address of record.
The address on the instant petition does not indicate the current correspondence address.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Petitioner submitted $100 with the petition on June 21, 2021.  The petition fee under 37 CFR 1.17(f) (micro entity) is $105.  This petition cannot be treated until the $5 balance is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Kyle A. Fletcher
	P.O. Box 11735
	Charlotte, NC  28220




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)